MEMORANDUM**
Jose de Jesus Ramirez Acosta, a native and citizen of Mexico, and his wife, Maria Magdalena Bueno de Ramirez, also a native and citizen of Mexico, petition for review of an order of the Board of Immigration Appeals (“BIA”) summarily affirming an immigration judge’s (“LJ”) denial of *286their applications for cancellation of removal. We dismiss the petition for review.
We lack jurisdiction to consider the petitioners’ sole contention that the BIA’s statutory interpretation of section 240A of the Immigration and Nationalization Act violates Congressional intent because this issue was never raised before the BIA. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir.2004) (no jurisdiction over legal claims not presented to the BIA).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.